     Case 2:20-cv-00222-SRB Document 16 Filed 04/17/20 Page 1 of 1



 1
 2
 3
 4
 5                     IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE DISTRICT OF ARIZONA
 7
     Sheli Bittner, individually and on behalf of     Case No. 2:20-cv-00222-SRB
 8   all others similarly situated,
                                                      ORDER GRANTING
 9                 Plaintiff,                         DEFENDANTS FRANCHISE
10          vs.                                       WORLD HEADQUARTERS, LLC,
                                                      DOCTOR’S ASSOCIATES LLC,
11   Franchise World Headquarters, LLC;               AND SUBWAY FRANCHISEE
     Doctor’s Associates LLC; and Subway              ADVERTISING FUND TRUST,
12   Franchisee Advertising Fund Trust, Ltd.,         LTD.’S MOTION TO DISMISS FOR
13                          Defendants.               IMPROPER VENUE OR
                                                      ALTERNATIVELY TO TRANSFER
14
15
16         Pursuant to the Motion to Dismiss for Improper Venue or Alternatively to Transfer

17   filed by Defendants Franchise World Headquarters, LLC, Doctor’s Associates LLC and

18   Subway Franchisee Advertising Fund Trust, Ltd., and Plaintiff’s Notice of Consent to

19   Defendants’ Request to Transfer Action to District of Connecticut, and good cause

20   appearing therefor,

21         IT IS HEREBY ORDERED that this case is transferred to the U.S. District Court

22   for the District of Connecticut pursuant to 28 U.S.C. § 1404.

23                Dated this 16th day of April, 2020.

24
25
26
27
28
29
30
